DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the ALG" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 should be dependent off of claim 9.
Regarding claim 15, it is unclear how both the exposure and the baking step break the bond between the linking groups.  If the exposure breaks the bond, then there would be no bond to break during heating.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (U.S. Patent Publication 2005/0058931) in view of Prokopowicz (U.S. Patent Publication 2014/0120469).
Cao discloses a photoresist comprising scissionable linkages in the polymer backbone that are scissioned during exposure to ultraviolet light (Paragraph 0016), as recited in claims 1, 7 and 14 of the present invention.  Cao also discloses that when extreme ultraviolet light is used during exposure, the polymer comprises poly hydroxystyrene segments (Paragraph 0018 and Fig. 2A), as recited in claims 6, 11 and 14 of the present invention.  Cao shows in Figs. 2A and 2B that the linkages can include –(C=O)O- and acid labile groups, such as t-butyl, as recited in claims 8-10, 17, 18 and 20 of the present invention.  Cao teaches that development is performed after exposure to form a pattern and remove the scissioned portions (Paragraphs 0011 and 0014), as recited in claims 1, 7 and 14 of the present invention.
Cao fails to disclose that acid produced from a photoacid generator during exposure or from a thermal acid generator during a post exposure bake causes the linkages to separate.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have included a photoacid generator and a thermal acid generator in the photoresist of Cao because Prokopowicz teaches that this allows for acid to deblock the acid labile groups during exposure and post exposure baking so that the linkages can separate.  Additionally, Prokopowicz teaches that having both in the photoresist improves line width roughness of the patterns.
Claims 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (U.S. Patent Publication 2005/0058931) in view of Prokopowicz (U.S. Patent Publication 2014/0120469) as applied to claims 1, 3-18 and 20 above, and further in view of Kahle (U.S. Patent 5600035).
The teachings of Cao and Prokopowicz have been discussed in paragraph 5 above.
Cao and Prokopowicz fail to disclose that the second linking group comprises both an acid labile group and a donor group having a lone pair, and that the donor group includes –C-NH-C-, -R(-NH2)-, or a combination thereof, and wherein R is an alkyl group including a hydrogen attached to a hydrocarbon with a straight, branched or cyclic structure.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have included a donor group as one of the linkages of Cao because Kahle teaches that the donor group works well with other linkages, such as –(C=O)O- for scissioning a polymer backbone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722